NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                      Fed. R. App. P. 32.1



                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                   Submitted May 28, 2009∗
                                    Decided June 16, 2009

                                             Before

                               FRANK H. EASTERBROOK , Chief Judge

                               KENNETH F. RIPPLE , Circuit Judge

                               DIANE P. WOOD, Circuit Judge


No. 08-4263
                                                              Appeal from the United
UNITED STATES OF AMERICA,                                     States District Court for the
      Plaintiff-Appellee,                                     Northern District of Illinois,
                                                              Western Division.
               v.
                                                              No. 97 CR 50026-2
SOLOMON MONTAGUE ,                                            Philip G. Reinhard, Judge.
     Defendant-Appellant.


                                              Order

       Solomon Montague is serving a sentence of life imprisonment for crack-cocaine
offenses. We affirmed his conviction and sentence in United States v. Cavender, 228 F.3d
792 (7th Cir. 2000). After the Sentencing Commission reduced the Guideline range for
crack cocaine (see Amendment 706) and made that change retroactive (see
Amendments 711 and 715), Montague asked the district court to reduce his sentence.
He appeals from the order denying that motion.


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 08-4263                                                                   Page 2

       Montague’s sentence of life imprisonment is the statutory minimum for
someone with his criminal history who distributes more than 50 grams of cocaine base,
21 U.S.C. §841(b)(1)(A)(iii), as the district court found that he did. A change to the
Guideline range does not authorize a sentence below a statutory floor. United States v.
Forman, 553 F.3d 585, 588 (7th Cir. 2009). This makes it unnecessary to address
Montague’s argument that the Constitution required the Sentencing Commission to
draft Amendment 506 more favorably to defendants. No change that the Commission
could have made would have offered Montague any benefit. (A mandatory minimum
sentence, based on judicial findings, is compatible with the Constitution, see Harris v.
United States, 536 U.S. 545 (2002); Almendarez-Torres v. United States, 523 U.S. 224 (1998),
and at all events Montague’s time to contest that sentence on constitutional grounds
expired long ago.)

                                                                                  AFFIRMED